DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on January 22nd, 2021 in response to the Non-Final Office Action mailed on October 22nd, 2020.  Per Applicant's response, Claims 8, 11, & 19 have been amended.  No claims have been newly added or cancelled by this response.  Claim 2 remains cancelled due to prior amendments.  All other claims have been left in their previously presented form.  Consequently, Claims 1 & 3-21 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. device, module, unit, etc.) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in Claim 9, “adaptation module” in Claim 9, and “computation module” in Claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
In the instant case, Applicant’s specification states that 1) the “control device” is a general purpose electronic controller having a memory with stored upper/lower limits and which functions to switch the pump on/off based on outlet pressure reaching either of the stored limits, 2) the “adaptation module” is general purpose electronic logic that adapts/changes the value of the lower limit value, and 3) the “computation module” is a general purpose electronic module that determines the maximum achievable outlet pressure of the pump based on input from an outlet pressure sensor.  These elements, and equivalents thereof, will be read into the claims.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed January 22nd, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Ohkubo et al. fails to teach and fails to suggest a lower limit value that is reduced to a new lower limit value when a maximal outlet pressure, which can be reached with operation of at least one booster pump, lies below a lower limit value, wherein the lower limit value is replaced by the new lower limit value when the maximal outlet pressure is less than the lower limit value as claimed. Ohkubo et al. discloses that a starting pressure is changed based on an amount of air taken out of a tank in a certain period of time. This is a critical difference between the present invention and Ohkubo et al. In the present invention, a lower limit value is reduced to a new value if a maximum outlet pressure, which can be achieved in operation, lies below a lower limit. Compared with the present invention, Ohkubo et al. discloses that starting pressure is altered depending on the amount of air that is removed from a tank in a particular period of time. The pressure of Ohkubo et al. is not changed because a certain pressure cannot be achieved as featured in the present invention”, the Examiner must respectfully disagree.  Applicant ultimately alleges that Ohkubo does not reduce the lower limit value for the same reason recited in the independent claims.  Specifically, Applicant alleges that Ohkubo does not reduce the lower limit value “because a certain pressure cannot be achieved”.  This argument is not well taken.  At the outset, the Examiner notes that the independent claims require a reduction in the lower limit value to a new lower/reduced limit value “when a maximal outlet pressure, which can be reached with operation of the at least one booster pump, lies below the lower limit value”.  The Examiner respectfully maintains that Ohkubo does, in fact, disclose reducing an initial lower limit value (3.0 Mpa) to a new lower/reduced limit value (2.5 Mpa), and does so when it is determined that the maximum outlet pressure (2.9 Mpa) that can be reached by the booster pump lies when it is determined that a small amount of compressed air in the tank is consumed, the maximal outlet pressure which can be reached with operation of the at least one booster pump is set to 2.9 Mpa, which lies below the initial lower limit value of 3.0 Mpa.  Because of this maximal pressure reduction, the lower limit value of 3.0 Mpa is also reduced to a new lower limit value of 2.5 Mpa.  The Examiner respectfully maintains that such functionality reads upon Applicant’s claim language, as currently recited.  In response to these disclosures, Applicant alleges that Ohkubo is not reducing his lower limit value in the same manner as recited in the claims.  Specifically, Applicant alleges that Ohkubo is reducing his lower limit value based on tank pressure, which does not meet the recited claim language for “a maximal outlet pressure which can be reached with operation of the at least one booster pump”.  Respectfully, Applicant appears to be taking a narrower reading of the claim language than is reasonable.  Applicant appears to be reading the phrase “a maximal outlet pressure which can be reached with operation of the at least one booster pump” as requiring the absolute maximum pressure achievable by the booster pump; in other words, the absolute maximum pressure that is determined by the physical limits and material strength of the booster pump.  Respectfully, this interpretation is far narrower than what is actually positively required by the claim language.  The Examiner notes that “a maximal outlet pressure which can be reached with operation of the at least one booster pump” does not necessarily require the absolute maximum pressure seemingly alleged by Applicant.  In actuality, the phrase “a maximal outlet pressure which can be reached with operation of the at least one booster pump” can simply read upon any maximum pressure limit set by a controller, even if this maximum pressure limit is not the absolute maximum pressure achievable by the pump.  In other words, the phrase “a maximal outlet pressure” is actually much broader than Applicant appears to realize.  Ultimately, any upper limit on the pump pressure (whether artificially set by a controller or physically determined by the bursting strength of the pump) reads upon the currently recited claim when it is determined that a small amount of compressed air in the tank is consumed, the maximal outlet pressure which can be reached with operation of the at least one booster pump is set to 2.9 Mpa, which lies below the initial lower limit value of 3.0 Mpa.  Because of this maximal pressure reduction, the lower limit value of 3.0 Mpa is also reduced to a new lower limit value of 2.5 Mpa.  The Examiner respectfully maintains that such functionality reads upon Applicant’s claim language, as currently recited.  Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 9-10, 12-13, 16, & 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0037842 to Ohkubo et al.
	In regards to independent Claims 1, 9, & 18, and with particular reference to Figure 9B, Ohkubo  et al. (Ohkubo) discloses:

(1)	A pump control method (Fig. 9B) for controlling at least one booster pump (i.e. air compressor 1), the method comprising the steps of: switching on the at least one booster pump when a booster pump outlet pressure drops to a lower limit value (Abstract; paras. 14, 60; Initial ON pressure value”); switching off the at least one booster pump when the booster pump outlet pressure reaches an upper limit value (Abstract; paras. 14, 60; “Initial OFF pressure value”); reducing the lower limit value to a new lower limit value (“ON pressure value”) upon a maximal outlet pressure (“OFF pressure value”), which can be reached with operation of the at least one booster pump, lies below the lower limit value (as represented by Fig. 9B; see also paras. 87, 95-98, 122-128; these disclosures makes clear that the pump’s initial ON pressure limit reduced to a lower value (i.e. 2.5 Mpa) when the maximal outlet pressure (i.e the reduced OFF pressure limit of 2.9 Mpa) obtainable by the pump lies below the original lower limit (i.e. 3.0 Mpa)), wherein the lower limit value is replaced by the new lower limit value when the maximal outlet pressure is less than the lower limit value (paras. 87 & 96-98 make clear that the initial limits are stored in RAM memory, and are overwritten/replaced with new limits in the RAM memory); providing a memory unit (“RAM”; paras. 70, 87, & 96), wherein the lower limit value is stored in the memory unit and the lower limit value is deleted and replaced by the new lower limit value in the memory unit (paras. 70, 87, & 96-98), wherein the new lower limit value (i.e. 2.5 Mpa) is greater than zero and less than the upper limit value (i.e. 3.4 Mpa) (this is apparent in Fig. 9B).

(9)	A pressure-boosting device (Figs. 1-3) comprising: at least one booster pump (1); a control device (5) comprising a memory (“RAM”; para. 70) with an upper limit value (“Initial OFF pressure value”) stored therein and with a lower limit value (“Initial ON pressure value”)  stored therein (paras. 70, 87, & 96), said control device controlling the at least one booster pump including switching on the at least one booster pump when a booster pump outlet pressure drops to the lower limit value and switching off the at least one booster pump when the booster pump outlet pressure reaches the upper limit value (Abstract; paras. 14, 60), the control device AI Mode”; paras. 95-96) for adapting the lower limit value, said adaptation module being configured to reduce the lower limit value (i.e. from 3.0 Mpa to 2.5 Mpa; see Fig. 9B) and store the reduced lower limit value in the memory (paras. 87 & 96-98 make clear that the initial limits are stored in RAM memory, and are overwritten/replaced with new limits in the RAM memory) upon a maximal outlet pressure (“ON pressure value”), which can be reached on operation of the at least one booster pump, lying below the lower limit value (as represented by Fig. 9B; see also paras. 87, 95-98, 122-128; these disclosures makes clear that the pump is allowed to start at a reduced lower pressure limit (i.e. 2.5 Mpa) when the maximal outlet pressure (i.e 2.9 Mpa) obtainable by the pump lies below the original lower limit (i.e. 3.0 Mpa)); wherein the reduced lower limit value overwrites the lower limit value and the reduced lower limit value is stored in the memory (paras. 87 & 96-98 make clear that the initial limits are stored in RAM memory, and are overwritten/replaced with new limits in the RAM memory) when the maximal outlet pressure is less than the lower limit value (apparent in Fig. 9B); the reduced lower limit value (i.e. 2.5 Mpa) being greater than zero and less than the upper limit value (i.e. 3.4 Mpa) (apparent in Fig. 9B)

(18)	A pressure-boosting device (Figs. 1-3) comprising: a booster pump (1); a control device (5) comprising a memory (“RAM”; para. 70) with an upper limit value (“Initial OFF pressure value”) stored therein and with a lower limit value (“Initial ON pressure value”)  stored therein (see Claim 1), the control device being configured to: control the booster pump including switching on the booster pump when a booster pump outlet pressure drops to the lower limit value and switching off the booster pump when the booster pump outlet pressure reaches the upper limit value (Abstract; paras. 14, 60); determine a maximal outlet pressure of the booster pump (via pressure sensor 12); replace the lower limit value with another lower limit value (“ON 

In regards to Claim 3, the new lower limit value (i.e. 2.5 Mpa) is lower than the maximal outlet pressure (i.e. 2.9 Mpa) which can be reached on operation of the at least one booster pump (as shown in Fig. 9B), in the case that the maximal outlet pressure (i.e. 2.9 Mpa) which can be reached on operation of the at least one booster pump lies below the lower limit value (i.e. 3.0 Mpa) (Fig. 9B).
In regards to Claim 4, wherein the new lower limit value (i.e. 2.5 Mpa) is lower by a predefined difference value (i.e. 0.4 Mpa, as shown in Fig. 9B) than the maximal outlet pressure (i.e. 2.9 Mpa) which can be reached on operation of the at least one booster pump, wherein the lower limit value (i.e. 3.0 Mpa) is greater than zero and less than the upper limit value (i.e. 3.4 Mpa) (clearly shown in Fig. 9B).
In regards to Claim 7, the at least one booster pump is switched off after a predefined time duration (i.e. after the time period encompassed by the solid line portion of Fig. 9B), in a case in which the maximal outlet pressure (i.e. 2.9 Mpa, when in the small amount of compressed air mode) which can be reached on operation of the at least one booster pump lies below the upper limit value (as shown in Fig. 9B).
	In regards to Claim 10, the control device (5; Fig. 3) further comprises a computation module (20) configured to compute (i.e. detect, via sensor 12) the maximal outlet pressure which can be reached on operation of the at least one booster pump (as represented by Fig. 9B; computation module uses the output pressure measured by sensor 12 to compute/determine the maximal pressure).
Claim 12, the adaptation module (“AI Mode”) is configured to reduce the lower limit value upon the maximal outlet pressure, which can be reached on operation of the at least one booster pump, lying below the lower limit value (see Fig. 9B and the analysis for Claim 9 above), the lower limit value (i.e. 3.0 Mpa) being greater than zero and less than the upper limit value (i.e. 3.4 Mpa)  (this is apparent in Fig. 9B).
In regards to Claim 13, the adaptation module (“AI Mode”) is configured to reduce the lower limit value (“Initial OFF pressure value” of 3.0 Mpa) to a value (“OFF pressure value” of 2.5 Mpa) lower than an achievable maximal outlet pressure (“ON pressure value” of 2.9 Mpa) upon the maximal outlet pressure which can be reached on operation of the at least one booster pump lying below the lower limit value (these relationships are apparent in Fig. 9B).
In regards to Claim 16, see Claim 7 above, which details this operation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo (applied above) in view of US 4,527,953 to Baker et al.
In regards to Claims 8, 11, & 19, Ohkubo discloses that the maximal outlet pressure (2.9 Mpa; Fig. 9B), which can be reached on operation of the at least one booster pump, is detected or computed upon operation.  In particular, not only is this maximal outlet pressure is set/computed by the control unit, it is also detected by pressure sensor 12 arranged at an exit side (2) of the at least one booster pump (Fig. 2), wherein the at least one pressure sensor (12) detects the outlet pressure and is signal-connected to the control device (20) (apparent in Figs. 2-3; see also paras. 55, 71).  However, Ohkubo does not specify that the booster pump (1) is a centrifugal pump (Ohkubo discloses a piston type compressor; see [0056]).
However, use of a centrifugal type pump for air supply applications is vastly well known in the art, as shown by Baker et al. (Baker).  As seen in Figure 1, Baker discloses another pressure-boosting device (“air sampling pump unit”) having a booster pump 4, air tank 8, and control device 13 for regulating operation of the pump motor 5 based on sensed outlet pressure, and Baker specifically teaches that the booster pump may be a diaphragm type, piston type, or centrifugal type (see col. 4, lines 25-29).  As such, Baker makes clear that piston, diaphragm, and centrifugal type air pumps are interchangeable for supplying compressed air to an air tank.  Furthermore, those of ordinary skill in the art would readily recognize that centrifugal compressors are much better for low pressure/high discharge operations because they work at a constant rate, while also requiring far less maintenance .
	
Allowable Subject Matter
Claims 5-6, 14-15, 17, & 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC